DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/4/2021 has been entered. Claims 1, 4 are currently amended.  Claim 3 is cancelled.  Claims 1-2 and 4-10 are pending with claims 6-10 withdrawn from consideration.  Claims 1-2 and 4-5 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 11/4/2021, with respect to 112(b) and 112(d) rejections has been fully considered and is persuasive.  The 112(b) and 112(d) rejections are withdrawn.

Applicant's argument, see page 5, filed on 11/4/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that (1) the prior art Chon does not teach suppressing the formation of polygonal ferrite (air-cooled ferrite).  However, as the office action indicated, Chon teaches that the microstructure comprises 30-60% equiaxed ferrite [claim 1], overlapping the claimed 20-50% of polygonal ferrite.  One of ordinary skill would understand that equiaxed 
Applicant made argument that (2) there is no evidence that the acicular ferrite in an area fraction of 20 to 40% is inherent in the steel sheet disclosed by Chon, particularly since the manufacturing method is entirely different from that disclosed in the present application.  Specifically, Chon clearly discloses that "Strong cooling immediately after rolling is not preferable because it is difficult to form equiaxed ferrite, an essential phase for improving low- temperature fracture toughness and uniform elongation. Therefore, as in the cooling curve A, it is preferable to perform air cooling for at least 15 seconds after rolling, and to cool to Bs temperature in the range of 15 to 30°C/sec." See paragraph [0012] of Chon.
However, applicant teaches that “The cooling is performed, in detail, at a cooling rate of 2 to 15°C/s to form polygonal ferrite without bainite transformation by deviating from a cooling nose during the cooling to Bs or higher. Since coarse ferrite is formed when the cooling rate is less than 2°C/s, the strength is decreased. Meanwhile, when the cooling rate is greater than 15°C/s, the amount of polygonal ferrite formed is small and fractions of low-temperature transformation phases is increased, which is not preferable” [0088 spec.]  Thus, one of ordinary skill would understand that slow cooling (less than 2°C/s)  will only affect the formation of polygonal ferrite, but not the low-temperature transformation phases (acicular ferrite); and the acicular ferrite is increased by rapid cooling (when the cooling rate is higher than 15°C/s). Chon teaches air cooling for at least 15 seconds before rapid cooling at 15 to 30°C/s.  The air cooling should not affect the formation of the low-temperature transformation phases (acicular ferrite); and the rapid cooling should form the claimed acicular ferrite.  
The examiner’s position is further bolstered by the chemical composition and elongation and toughness property.  Applicant teaches that the amount of low-temperature transformation phase is affected by the chemical composition (e.g., the amount of C, Mn, Cr, Mo) [0023-0046 spec.]; and that low-temperature transformation phase affects uniform elongation and toughness [0010 spec.].  Chon teaches overlapping chemical composition; and the steel has uniform elongation 9% or more and yield strength of 550 MPa or more [claim 4], overlapping the claimed uniform elongation of 8% or more and yield strength of 600 MPa or less.  Since Chon teaches the same cause and effect of low-temperature transformation phase, this phase is expected to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (KR1020130073472), hereinafter “Chon”, machine translation is referenced here.
Regarding claim 1, the examiner recognizes that the preamble “for a welded steel pipe” is purpose or intended use limitation which, upon further consideration, solely depends on the structure of the product.  Therefore, the examiner reasonably considers that this limitation is met by Chon’s product having the same structure as stated below, absent concrete evidence to the contrary.
In the same field of endeavor, Chon’s teaches a steel sheet for a line pipe having uniform elongation 9% or more [claim 4], meeting the 8% or more in current invention.  Chon also teaches that “the plastic deformation resistance in the pipe axis direction is known to be determined by the uniform elongation” [0008].  One of ordinary skill would take the pipe axis direction as the longitudinal direction.  Therefore, the claimed excellent longitudinal uniform elongation is met.
Chon teaches a chemical composition overlapping the current invention.  
Element
Claim 1
Chon [0027-0054]
C
0.02 to 0.07
0.04 to 0.10
Si
0.05 to 0.3
0.05 to 0.50
Mn
0.8 to 1.8
1.4 to 2.0
Al
0.005 to 0.05
0.01 to 0.05
N
0.001 to 0.01
0.002 to 0.01
P
0.020% or less
0.02% or less
S
0.003% or less
0.005% or less
Ni
0.05 to 0.3
0.3 or less
Cr
0.05 to 0.5
0.0005 to 0.004
Nb
0.01 to 0.1
0.02 to 0.07
Fe and impurities
balance
balance


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Chon teaches that the microstructure comprises 30-60% equiaxed ferrite [claim 1], overlapping the claimed 20-50% of polygonal ferrite.  One of ordinary skill would understand that equiaxed ferrite is polygonal ferrite.
Chon teaches that the steel comprises 0.02-0.07% of Nb which promotes the formation of acicular ferrite or bainite [page 4].  Chon also teaches that the steel comprises 40-70% of bainite [claim 1].  Thus the claimed low temperature transformation phase of acicular ferrite and bainite is expected to be present in Chon’s steel.  Chon teaches the microstructure comprises austenite / martensite (MA) of 5% or less [claim 3], meeting the claimed second phase.
Chon does not expressively teach 20-40% of the acicular ferrite.  However, an overlapping amount of acicular ferrite is expected to be present as explained below.
Applicant discloses obtaining the claimed steel by performing a manufacturing process comprising reheating the slab to 1100-1200°C, hot rolling finishing at Ar3-900°C, primary cooling to Bs or higher at 2-15°C/s, secondary cooling to 350-500°C at 20-50°C/s, and air-cooling to room temperature [claim 7].  Applicant specifically teaches that 
Chon teaches the manufacturing process comprising slab heating to 1050-1180°C, hot rolling finishing at Ar3-950°C, first cooling with air cooling for at least 15 second and then to Bs or higher at 15-30°C/s, second cooling to 350-500°C at 30-60°C/s, which overlaps with the aforementioned manufacturing process parameters of the instant specification [page 5].  It can be seen that Chon’s process overlaps the current invention except the step of air-cooling to room temperature.  However, the current specification does not disclose that this step has any effect on microstructure properties.
Since Chon teaches overlapping composition and process as stated above, an overlapping amount of acicular ferrite is expected to be present.  See MPEP 2112.
Chon teaches the microstructure comprises austenite / martensite (MA) of 5% or less [claim 3], meeting the claimed 5% or less of the second phase.

Regarding claim 2, Chon teaches the steel comprises Molybdenum (Mo): 0.05-0.3%, titanium (Ti): 0.005 ~ 0.02%, calcium (Ca):0.0005 to 0.004% [claim 1], overlapping the claimed at least one selected from the group consisting of, by wt% , molybdenum (Mo): 0.05 to 0.3%, titanium (Ti): 0.005 to 0.02%, copper (Cu): 0.3% or less, vanadium (V): 0.01 to 0.07%, and calcium (Ca): 0.0005 to 0.005%.

Regarding claim 4, Chon teaches the microstructure comprises austenite / martensite (MA) of 5% or less [claim 3], meeting the claimed second phase of at least one of martensite-austenite constituent, degenerated pearlite, and cementite.

Regarding claim 5, Chon teaches the steel has uniform elongation 9% or more and yield strength of 550 MPa or more [claim 4], overlapping the claimed uniform elongation of 8% or more and yield strength of 600 MPa or less.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762